            Case 1:19-cv-11452-MKV Document 37 Filed 01/22/21 Page 1 of 2




                                        UNITED STATES
                            SECURITIES AND EXCHANGE COMMISSION
                                 DIVISION OF ENFORCEMENT
                                         100 F Street, NE
                                  WASHINGTON, DC 20549-1004

                                                                                     Matthew Scarlato
 DIVISION OF                                                                      Senior Trial Counsel
ENFORCEMENT                                                                 Telephone: (202) 551-3749
                                                                                   scarlatom@sec.gov


                                             January 22, 2021

  VIA ECF

  Hon. Mary Kay Vyskocil
  United States District Court
  Southern District of New York
  500 Pearl Street, Room 2230
  New York, New York 10007

                 Re:     SEC v. Singal, No. 19-cv-11452-MKV (S.D.N.Y.)

  Dear Judge Vyskocil:

          The parties jointly submit this letter motion pursuant to Local Rule 7.1(d) to request a
  60-day stay of proceedings in this case. Three of the defendants have submitted signed offers of
  settlement to the staff of Plaintiff Securities and Exchange Commission (“Commission”). The
  Commission and the last remaining defendant are very close to finalizing a settlement agreement in
  principle. Before the parties can submit the settlements to this Court for approval, however,
  Commission staff must present the settlements in principle to the Commission for formal regulatory
  approval. While this process is on-going, the parties respectfully submit that a stay of all
  proceedings would conserve the resources of this Court and the parties.
          Accordingly, the parties respectfully request that this Court stay these proceedings for 60
  days. If the parties do not file settlements with the Court by the expiration of the initial 60 days, the
  parties will file a status report with the Court. A proposed order is attached to this letter motion.
        Case 1:19-cv-11452-MKV Document 37 Filed 01/22/21 Page 2 of 2

Hon. Mary Kay Vyskocil
January 22, 2021
Page 2

                                         Respectfully submitted,


SECURITIES AND                           EISEMAN LEVINE LEHRHAUPT
EXCHANGE COMMISSION                      & KAKOYIANNIS, P.C.


By:   s/ Matthew Scarlato                By:    s/ Eric R. Levine
      Matthew Scarlato, Esq.                    Eric R. Levine, Esq.
      100 F Street, NE                          805 Third Avenue
      Washington, DC 20549                      New York, New York 10022
      202-551-3749                              212-752-1000

      Attorney for Plaintiff                    Attorney for Defendants
